- Midland National LiveWell Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated June 29, to the Prospectus Dated May 1, 2017 This Supplement describes important changes that are being made to the investment options available under your Contract. Please read this Supplement carefully and retain it with your Prospectus for future reference. This supplement will alter the prospectus for the flexible premium deferred variable annuity contract listed above in the following manner: On page two of the prospectus, under Separate Account Investment Options, the following name change was effective June 12, 2017. Old Name New Name BlackRock Large Cap Growth V.I. Fund Class III BlackRock Large Cap Focus Growth V.I. Fund Class III On page three of the prospectus, under Separate Account Investment Options, number 79 should be listed as: 79. Ivy VIP Natural Resources The following investment options will be added from page 2 & 3, under Separate Account Investment Options effective August 1, 2017: Investment Options Added · ClearBridge Variable Large Cap Growth II · Columbia VP Select Large-Cap Value Fund Class 2 · Columbia VP Seligman Global Tech Fund Class 2 · Columbia VP US Government Mortgage Fund Class 2 · First Investors Life Series Covered Call Strategy · PIMCO Income Portfolio Advisor Class · Power Dividend Index VIT Fund Class 1 The following investment options will be deleted from page 2 & 3, under Separate Account Investment Options effective August 1, 2017: Investment Options Deleted · Deutsche Global Small Cap VIP-B · Fidelity® VIP Overseas Portfolio Service Class 2 · Ivy VIP Asset Strategy · Ivy VIP Dividend Opportunities · Ivy VIP Global Growth · Janus Henderson Research Portfolio Service Shares · Pioneer Fund VCT Portfolio Class II · Pioneer High Yield VCT Portfolio Class II · Power Income VIT Fund Class 2 · QS Legg Mason Dynamic Multi-Strategy VIT Portfolio Class II · Royce Capital Fund - Micro-Cap Portfolio Service Class Under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS the following name changes were effective June 12, 2017. BlackRock Large Cap Core V.I. Fund4 Class III changed its name to BlackRock Advantage Large Cap Core V.I. Fund4 Class III BlackRock Large Cap Growth V.I. Fund Class III changed its name to BlackRock Large Cap Focus Growth V.I. Fund Class III The following investment options will be added, under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS, effective August 1, 2017. Portfolio Investment Objective Investment Adviser Legg Mason Partners Variable Equity Trust ClearBridge Variable Large Cap Growth II Seeks long-term growth of capital. Legg Mason Partners Fund Advisor, LLC, investment manager; ClearBridge Investments, LLC, sub-adviser. Columbia Funds Variable Series Trust II Columbia VP Select Large-Cap Value Fund Class 2 Seeks long-term growth of capital. Columbia Management Investment Advisers, LLC Columbia VP Seligman Global Tech Fund Class 2 Seeks to provide long-term capital appreciation. Columbia Management Investment Advisers, LLC Columbia VP US Government Mortgage Fund Class 2 Seeks to provide current income as its primary objective and, as its secondary objective, preservation of capital. Columbia Management Investment Advisers, LLC First Investors Life Series Funds First Investors Life Series Covered Call Strategy Seeks long-term capital appreciation. Foresters Investment Management Company, Inc.; Ziegler Capital Management, LLC serves as the sub-adviser PIMCO Variable Insurance Trust PIMCO Income Portfolio Advisor Class Seeks maximum current income with long-term capital appreciation as a secondary objective. Pacific Investment Management Company LLC Northern Lights Trust Power Dividend Index VIT Fund Class 1 Seeks total return from income and capital appreciation. Capital preservation is a secondary objective. W.E. Donoghue & Co., LLC The following investment options, under APPENDIX A – SEPARATE ACCOUNT INVESTMENT OPTIONS, will be closed to new investors effective August 1, 2017. Portfolio Investment Objective Investment Adviser Deutsche Global Small Cap6 VIP-B Seeks above-average capital appreciation over the long term. Deutsche Investment Management Americas Inc. Fidelity® VIP Overseas Portfolio6 Service Class 2 Seeks long-term growth of capital. Fidelity Management & Research Company (FMR); FMR Co., Inc. (FMRC) and other investment advisers serve as sub-advisers Ivy VIP Asset Strategy6 Seeks to provide total return. Ivy Investment Management Company Ivy VIP Dividend Opportunities6 Seeks to provide total return. Ivy Investment Management Company Ivy VIP Global Growth6 Seeks to provide growth of capital. Ivy Investment Management Company Janus Henderson Research Portfolio5, 6 Service Shares (Formerly Janus Aspen Janus Portfolio) Seeks long-term growth of capital. Janus Capital Management LLC Pioneer Fund VCT Portfolio6 Class II Seeks reasonable income and capital growth. Pioneer Investment Management, Inc. Pioneer High Yield VCT Portfolio6 Class II Seeks to maximize total return through a combination of income and capital appreciation. Pioneer Investment Management, Inc. Power Income VIT Fund6 Class 2 Seeks total return from income and capital appreciation with capital preservation as a secondary objective. W.E. Donoghue & Co., Inc. QS Legg Mason Dynamic Multi-Strategy VIT Portfolio6 Class II Seeks the highest total return (that is, a combination of income and long-term capital appreciation) over time consistent with its asset mix. The portfolio will seek to reduce volatility as a secondary objective. Legg Mason Partners Fund Advisor, LLC, investment manager; QS Investors, LLC, Western Asset Management Company, sub-advisers Royce Capital Fund - Micro-Cap Portfolio6 Service Class Seeks long-term growth of capital. Royce & Associates, LLC 6This Investment Option was closed to new investors as of August 1, 2017. If You had money invested in this Investment Option as of the close of business on Monday, July 31, 2017, You may continue to make additional investments into the portfolio. However, if You redeem or transfer completely out of this Investment Option after this date, You will not be able to reinvest in the portfolio. A corresponding name change is hereby made throughout the prospectus and Statement of Additional Information (SAI). * * * If you have any questions, please call the Customer Service Center toll-free at 1-866-747-3421, or write the Customer Service Center at, Midland National Life Insurance Company, P.O. Box 758547, Topeka, Kansas, 66675-8547. Please retain this supplement for future reference.
